OPINION.
Delany, J.:
The only question in this case is .whether the court erred in quashing the attachment. The plaintiff set forth iu his affidavit two causes for attachment, which are not only distinct, but inconsistent — both of them can not be true.
If the defendants had disposed of their property, it was beyond their reach; hence, they could not convert it into money in order to defraud their creditors. It is difficult to distinguish between the affidavit in this case and the one in the case of Dunnenbaum v. Sohraum, (59 Texas, 281). Our opinion is that the judgment should be affirmed.